                 Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 1 of 16



 1   JAY SMITH (CA Bar No. 166105)
     (Email: js@gslaw.org)
 2   JOSHUA F. YOUNG (CA Bar No. 232995)
     (Email: jyoung@gslaw.org)
 3   GILBERT & SACKMAN, A LAW CORPORATION
     3699 Wilshire Boulevard, Suite 1200
 4   Los Angeles, California 90010
     Telephone: (323) 938-3000
 5   Fax: (323) 937-9139
 6   RANDY RENICK (CA Bar No. 179652)
     (Email: rrr@hadsellstormer.com)
 7   CORNELIA DAI (CA Bar No. 207435)
     (Email: cdai@hadsellstormer.com)
 8   ELIZABETH SONG (CA Bar No. 326616)
     (Email: esong@hadsellstormer.com)
 9   HADSELL STORMER RENICK & DAI LLP
     128 North Fair Oaks Avenue, Suite 204
10   Pasadena, California 91103-3645
     Telephone: (626) 585-9600
11   Fax: (626) 577-7079
12   Attorneys for Plaintiffs
13                                IN THE UNITED STATES DISTRICT COURT
14                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
     JASON CRAIG and MICHAEL ROSS,                          Case No.
16   individually and on behalf of all similarly situated
     current and former employees,                          CLASS ACTION
17
                            Plaintiffs,                     CLASS ACTION COMPLAINT FOR
18                                                          DAMAGES, RESTITUTION, AND
            v.                                              INJUNCTIVE RELIEF
19
     CORTEVA, INC., E.I. DU PONT DE NEMOURS                 1.    Failure to Authorize and Permit Rest
20   & COMPANY, DOW AGROSCIENCES LLC,                             Periods (Lab. Code § 226.7; Wage Order
     THE DOW CHEMICAL CO., DOWDUPONT,                             1-2001)
21   INC. n/k/a DUPONT DE NEMOURS, INC.,                    2.    Failure to Provide Meal Periods (Lab.
     DOW INC., and DOES 1 through 10, inclusive,                  Code §§ 226.7, 512; Wage Order 1-2001)
22                                                          3.    Private Attorneys General Act (Lab. Code
                            Defendants.                           § 2698 et seq.)
23                                                          4.    Violation of the Unfair Competition Law
                                                                  (Bus. & Profs. Code §17200 et seq.)
24
                                                            DEMAND FOR JURY TRIAL
25

26

27

28

                                                            CLASS ACTION COMPLAINT FOR DAMAGES,
                                                               RESTITUTION AND INJUNCTIVE RELIEF
                 Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 2 of 16


 1                                              INTRODUCTION
 2          1.       JASON CRAIG and MICHAEL ROSS (“Named Plaintiffs”) bring this action against
 3   Defendants CORTEVA, INC., E.I. DU PONT DE NEMOURS & COMPANY, DOW AGROSCIENCES
 4   LLC, THE DOW CHEMICAL CO., DOWDUPONT, INC. n/k/a DUPONT DE NEMOURS, INC, and
 5   DOW INC. (collectively, “Defendants”) and other as of yet unnamed Defendants, alleging unfair
 6   business practices and violations of the California Labor Code. Named Plaintiffs bring this action
 7   individually and as a proposed class action on behalf of similarly situated current and former employees
 8   who have been employed by Defendants at the chemical manufacturing plant located in or around
 9   Pittsburg, California, in Contra Costa County (“Pittsburg plant”).
10          2.       Named Plaintiffs seek class-wide relief under California law for Defendants’ breach of
11   their legal obligations to authorize and permit rest periods and to provide meal periods pursuant to
12   California Labor Code §§ 226.7, 512, and California Industrial Welfare Commission Wage Order No. 1-
13   2001 (“Wage Order 1”), at the Pittsburg plant.
14          3.       Named Plaintiffs, suing on behalf of themselves, the putative class members, and the
15   general public, also seek restitution and injunctive relief under California law for Defendants’ unlawful,
16   unfair, and fraudulent business practices which have deprived their employees of their rights under
17   California labor laws and regulations, in order to reduce their payroll costs and increase profits, in
18   violation of applicable laws.
19          4.       Named Plaintiffs, aggrieved employees suing on behalf of themselves and other
20   aggrieved employees, also seek relief under California’s Private Attorneys General Act of 2004,
21   California Labor Code § 2698 et seq. (“PAGA”).
22                                                THE PARTIES
23          1.       Named Plaintiff Jason Craig is, and at all relevant times was, a competent adult residing
24   in Clayton, California, in Contra Costa County, and a citizen of California.
25          2.       Named Plaintiff Michael Ross is, and at all relevant times was, a competent adult residing
26   in Rio Vista, California, in Solano County, and a citizen of California.
27          3.       Named Plaintiffs are and have been employed by Defendants within the State of
28   California and are “employees” as defined in Wage Order 1-2001. Named Plaintiffs currently are

                                                          1
                                                           CLASS ACTION COMPLAINT FOR DAMAGES,
                                                              RESTITUTION AND INJUNCTIVE RELIEF
                 Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 3 of 16


 1   employed at Defendants’ chemical manufacturing plant in Pittsburg, California.
 2          4.       Named Plaintiffs bring this action individually and on behalf of the following class of
 3   individuals (the “putative class members”) (collectively, “Plaintiffs”):
 4          All current and former hourly employees of Defendants who worked a 12-hour rotating
            shift at the chemical manufacturing plant in Pittsburg, California, since December 3,
 5          2015.
 6          5.       Defendant Corteva, Inc. is incorporated in Delaware and does business in California. It is
 7   a “person” as defined by California Labor Code § 18 and by California Business and Professions Code §
 8   17201. Defendant Corteva, Inc. is an “employer” as that term is used in the California Labor Code and
 9   Wage Order 1-2001. Corteva, Inc.’s headquarters and principal place of business are in Wilmington,
10   Delaware.
11          6.       Defendant E.I. du Pont de Nemours & Company is incorporated in Delaware and does
12   business in California. It is a “person” as defined by California Labor Code § 18 and by California
13   Business and Professions Code § 17201. Defendant E.I. du Pont de Nemours & Company is an
14   “employer” as that term is used in the California Labor Code and Wage Order 1-2001. Defendant E.I. du
15   Pont de Nemours & Company’s headquarters and principal place of business are in Wilmington,
16   Delaware.
17          7.       Defendant Dow Agrosciences, LLC is incorporated in Delaware and does business in
18   California. It is a “person” as defined by California Labor Code § 18 and by California Business and
19   Professions Code § 17201. Defendant Dow Agrosciences, LLC is an “employer” as that term is used in
20   the California Labor Code and Wage Order 1-2001. Dow Agrosciences, LLC’s headquarters and
21   principal place of business are in Indianapolis, Indiana.
22          8.       Defendant The Dow Chemical Company is incorporated in Delaware and does business
23   in California. It is a “person” as defined by California Labor Code § 18 and by California Business and
24   Professions Code § 17201. Defendant The Dow Chemical Company is an “employer” as that term is
25   used in the California Labor Code and Wage Order 1-2001. The Dow Chemical Company’s
26   headquarters and principal place of business are in Midland, Michigan.
27          9.       Defendant DowDuPont, Inc. n/k/a DuPont de Nemours, Inc., is incorporated in Delaware
28   and does business in California. It is a “person” as defined by California Labor Code § 18 and by

                                                          2
                                                           CLASS ACTION COMPLAINT FOR DAMAGES,
                                                              RESTITUTION AND INJUNCTIVE RELIEF
                 Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 4 of 16


 1   California Business and Professions Code § 17201. Defendant DowDuPont, Inc. is an “employer” as
 2   that term is used in the California Labor Code and Wage Order 1-2001. Defendant DowDuPont, Inc.’s
 3   headquarters is in Wilmington, Delaware, and its principal place of business is in Midland, Michigan.
 4             10.   Defendant Dow Inc. is incorporated in Delaware and does business in California. It is a
 5   “person” as defined by California Labor Code § 18 and by California Business and Professions Code §
 6   17201. Defendant Dow, Inc. is an “employer” as that term is used in the California Labor Code and
 7   Wage Order 1-2001. Dow Inc.’s headquarters and principal place of business are in Midland, Michigan.
 8             11.   Defendants Corteva Inc., E.I. du Pont de Nemours & Company, DowDuPont Inc., Dow
 9   AgroSciences, LLC, Dow, Inc., and The Dow Chemical Company own and operate the Pittsburg plant,
10   located in Contra Costa County, California. Defendant The Dow Chemical Company owned and/or
11   operated the Pittsburg plant since prior to the beginning of the class period on December 3, 2015. On or
12   about August 31, 2017, as a result of a merger, The Dow Chemical Company and Defendant E.I. du
13   Pont de Nemours & Company, along with Dow AgroSciences, LLC, became subsidiaries of Defendant
14   DowDuPont Inc. Then, on or about April 1, 2019, as a result of restructuring, Defendant Dow Inc.
15   became a subsidiary of DowDuPont Inc. and the parent of The Dow Chemical Company, and Defendant
16   Corteva Inc. became the parent of E.I. du Pont de Nemours & Company. Therefore, on information and
17   belief, each Defendant is or was an owner and/or operator of the Pittsburg plant during the class time
18   period.
19             12.   Plaintiffs are informed and believe and thereupon allege that, at all relevant times,
20   Defendants and each of them, directly or indirectly, or through an agent or any other person, employed
21   and/or exercised control over the wages, hours, and/or working conditions of Plaintiffs, and that
22   Defendants and each of them were the joint employers of Plaintiffs and/or alter egos of each other.
23             13.   Plaintiffs are ignorant of the true names and capacities of Defendants sued herein as Does
24   1 through 10, inclusive, and therefore sue these Defendants by such fictitious names. Plaintiffs will
25   amend this Complaint to allege Doe Defendants’ true names and capacities when ascertained.
26                                         JURISDICTION & VENUE
27             14.   This Court has original jurisdiction over this action pursuant to 29 U.S.C. § 1332 because
28   the matter in controversy exceeds $75,000 and is between citizens of different states.

                                                         3
                                                          CLASS ACTION COMPLAINT FOR DAMAGES,
                                                             RESTITUTION AND INJUNCTIVE RELIEF
               Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 5 of 16


 1          15.     Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because a substantial part
 2   of the events or omissions giving rise to the claims occurred in the Northern District of California.
 3          16.     In particular, this case is properly filed with the San Francisco or Oakland divisions as the
 4   acts giving rise to Plaintiffs’ claims occurred in Contra Costa County. Plaintiffs performed their work
 5   for Defendants in Contra Costa County, and the location of the chemical manufacturing plant is in
 6   Contra Costa County.
 7                                         FACTUAL ALLEGATIONS
 8          17.     Defendants have employed Plaintiffs and the putative class members as operators at its
 9   Pittsburg chemical manufacturing plant. Because the chemical production process requires constant
10   monitoring, operators work a continuous rotating shift during which time they are never fully relieved
11   from duty.
12          18.     Plaintiffs and the putative class members are scheduled for and work 12-hour shifts,
13   during the entirety of which Defendants have required them to remain on duty.
14          19.     Throughout their shifts, Defendants have required Plaintiffs and the putative class
15   members to monitor the chemical production process, respond to upsets and critical events, and maintain
16   the safe and stable operation of their units. Plaintiffs and the other putative class members are required
17   to remain attentive and be reachable at all times during their shifts, which includes responding to audible
18   alarms, pages on the intercom system, and communications on their handheld radios. Plaintiffs are also
19   required to remain in contact with supervisors and other employees working in their unit throughout
20   their shifts. As a result, Plaintiffs never receive off-duty breaks because they are constantly and
21   continuously responsible for their units.
22          20.     Plaintiffs and the putative class members are responsible for their units throughout their
23   shifts. They are neither scheduled for 10-minute rest breaks nor provided designated relief in order to
24   take such breaks. Defendants, therefore, have not authorized or permitted Plaintiffs to take off-duty rest
25   breaks for every four-hour work period or major fraction thereof, as required by law.
26          21.     Similarly, Plaintiffs and the putative class members are neither scheduled for 30-minute
27   meal breaks nor provided designated relief in order to take such breaks. Defendants, therefore, have not
28   provided them with an off-duty meal break for every work period that exceeds five hours, and a second

                                                          4
                                                           CLASS ACTION COMPLAINT FOR DAMAGES,
                                                              RESTITUTION AND INJUNCTIVE RELIEF
               Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 6 of 16


 1   off-duty meal break for every work period that exceeds ten hours, as required by law.
 2          22.     Defendants do not have a policy, practice, or system for providing relief to Plaintiffs and
 3   the putative class members to allow them to take off-duty rest or meal breaks.
 4          23.     Defendants have not paid Plaintiffs an extra hour of wages for each workday during
 5   which they are not provided the off-duty rest breaks to which they are entitled under California law.
 6          24.     Similarly, Defendants have not paid Plaintiffs an extra hour of wages for each workday
 7   during which they are not provided the off-duty meal breaks to which they are entitled under California
 8   law.
 9                                             CLASS ALLEGATIONS
10          25.     Named Plaintiffs seek, on their own behalf and on behalf of the putative class members,
11   unpaid wages owed as a result of Defendants’ failure to authorize and permit rest periods and to provide
12   meal periods as required by law, plus all other benefits and relief provided by California’s labor laws
13   and regulations based on sums withheld from them by Defendants, plus additional penalties as provided
14   by statute. Named Plaintiffs also seek injunctive relief in the form of an order prohibiting Defendants
15   from requiring their employees to work for work periods of more than four hours or major fraction
16   thereof without authorizing or permitting an off-duty rest period and requiring their employees to work
17   periods of ten hours without providing two off-duty meal periods. Named Plaintiffs also seek restitution
18   and disgorgement of all sums wrongfully obtained by Defendants through their unfair business practices
19   in violation of California Business and Professions Code sections 17200 et seq., to prevent Defendants
20   from benefitting from their violations of law and/or acts of unfair competition.
21          26.     This action is appropriate for class treatment pursuant to Rule 23 of the Federal Rules of
22   Civil Procedure.
23          27.     The proposed class which Named Plaintiffs seek to represent is composed of all current
24   and former hourly employees of Defendants who worked a 12-hour rotating shift at the Pittsburg plant
25   since December 3, 2015.
26          28.     The proposed class is estimated to include at least 50 members. This proposed class is so
27   numerous that joinder of all such persons is impracticable and the disposition of their claims as a class
28   will benefit the parties and the Court.

                                                         5
                                                          CLASS ACTION COMPLAINT FOR DAMAGES,
                                                             RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 7 of 16


 1          29.    There is a well-defined commonality of interest in the questions of fact and law involving
 2   and affecting the putative class members to be represented by Named Plaintiffs, in that all of these
 3   employees have been harmed by Defendants’ failure to authorize and permit rest periods and to provide
 4   meal periods as required by law.
 5          30.    Common questions of fact and law involved in this action include the following:
 6                 a.      Whether Defendants failed to authorize and permit Plaintiffs to take rest periods
 7                         in accordance with applicable California law because they failed to relieve them
 8                         of all work duties during their shifts;
 9                 b.      Whether Defendants failed to provide Plaintiffs with meal periods in accordance
10                         with applicable California law because they failed to relieve them of all work
11                         duties during their shifts;
12                 c.      Whether Defendants maintain or have maintained common policies that failed to
13                         properly compensate Plaintiffs in accordance with applicable California law for
14                         missed rest and meal periods;
15                 d.      Whether Defendants maintain or have maintained policies that adequately
16                         provided for off-duty rest and meal periods in accordance with the requirements
17                         of applicable California law;
18                 e.      What compensatory damages, injunctive relief, and other equitable relief
19                         Plaintiffs are entitled to receive from Defendants; and
20                 f.      Whether Defendants’ policies and practices constitute unlawful or unfair business
21                         practices under California’s Unfair Competition Law.
22          31.    The claims alleged by Named Plaintiffs herein encompass the challenged practices and
23   common courses of conduct of Defendants and are typical of those claims which could be alleged by
24   any member of the proposed class. Named Plaintiffs’ claims arise out of the alleged courses of conduct
25   by Defendants and are based on the same legal theories as the claims of the putative class members. The
26   legal issues as to which California laws are violated by such conduct apply equally to Named Plaintiffs
27   and the putative class members. Further, the relief sought by Named Plaintiffs is typical of the relief
28   which would be sought by each member of the proposed class if they were to file separate actions.

                                                           6
                                                            CLASS ACTION COMPLAINT FOR DAMAGES,
                                                               RESTITUTION AND INJUNCTIVE RELIEF
               Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 8 of 16


 1          32.     Named Plaintiffs are proper representatives of the proposed class because they will fairly
 2   and adequately represent and protect the interests of all putative class members and because there are no
 3   known conflicts of interest between Named Plaintiffs and any putative class members. Other current and
 4   former employees of Defendants are available to serve as class representatives if the Named Plaintiffs
 5   are found to be inadequate.
 6          33.     The prosecution of separate actions by individual members of the proposed class would
 7   create a risk of inconsistent and/or varying adjudications with respect to the individual members of the
 8   class, establishing incompatible standards of conduct for Defendants, and resulting in the impairment of
 9   putative class members’ rights and the disposition of their interests through actions to which they are not
10   parties. This action is manageable as a class action because, compared with other methods such as
11   intervention or the consolidation of individual actions, a class action is fairer and more efficient.
12          34.     Common issues predominate in that all of Plaintiffs’ claims arise out of Defendants’
13   failure to authorize or permit rest periods or to provide meal periods as required by California law. A
14   class action is superior to other available methods for the fair and efficient adjudication of this
15   controversy because the putative class members have little or no interest in individually controlling the
16   prosecution of separate actions and individualized litigation would increase the delay and expense to all
17   parties and the court system. Furthermore, it is desirable to concentrate the litigation of the claims in this
18   Court because the practices and procedures complained of occurred within this Court’s jurisdiction.
19          35.     Finally, Named Plaintiffs have retained attorneys who are competent and experienced in
20   class action litigation and they intend to prosecute this action vigorously. Therefore, the interests of
21   putative class members will be fairly and adequately protected by Named Plaintiffs and their counsel.
22                                 ALLEGATIONS OF NAMED PLAINTIFFS
23          36.     Plaintiff Jason Craig works as a Symtec Operator at the Pittsburg plant. He has worked at
24   the Pittsburg plant for approximately 15 years. He typically works 12-hour shifts on a rotating shift
25   schedule. Defendants have not authorized and permitted Plaintiff Jason Craig to take 10-minute rest
26   breaks or provided him with 30-minute meal breaks relieved of all duty during his shifts. Instead,
27   throughout his shift, Defendants have required him to monitor his unit, respond to upsets and critical
28   events, and maintain the safe and stable operation of his unit. Defendants have required him to remain

                                                           7
                                                            CLASS ACTION COMPLAINT FOR DAMAGES,
                                                               RESTITUTION AND INJUNCTIVE RELIEF
               Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 9 of 16


 1   attentive and be reachable at all times during his shift. During his shift, Plaintiff Jason Craig must
 2   respond to all work-related calls, pages, radio communications and alarms and has continuous work
 3   demands based on the requirements of his job. Defendants also have required Plaintiff Jason Craig to
 4   remain in contact with supervisors and other employees working in the unit throughout his shift. As a
 5   result, Plaintiff Jason Craig never receives off-duty breaks because he is constantly and continuously
 6   responsible for his unit.
 7          37.      Plaintiff Michael Ross works as a Symtec Operator at the Pittsburg plant. He has worked
 8   at the Pittsburg plant for approximately 13 years. He typically works 12-hour shifts on a rotating shift
 9   schedule. Defendants have not authorized and permitted Plaintiff Michael Ross to take 10-minute rest
10   breaks or provided him with 30-minute meal breaks relieved of all duty during his shifts. Instead,
11   throughout his shift, Defendants have required him to monitor his unit, respond to upsets and critical
12   events, and maintain the safe and stable operation of his unit. Defendants have required him to remain
13   attentive and be reachable at all times during his shift. During his shift, Plaintiff Michael Ross must
14   respond to all work-related calls, pages, radio communications and alarms and has continuous work
15   demands based on the requirements of his job. Defendants also have required Plaintiff Michael Ross to
16   remain in contact with supervisors and other employees working in the unit throughout his shift. As a
17   result, Plaintiff Michael Ross never receives off-duty breaks because he is constantly and continuously
18   responsible for his unit.
19                                        FIRST CLAIM FOR RELIEF
20                         FAILURE TO AUTHORIZE AND PERMIT REST PERIODS
21                                   (Lab. Code § 226.7; Wage Order 1-2001)
22                (By All Named Plaintiffs and the Putative Class Members Against All Defendants)
23          38.      Named Plaintiffs repeat and reallege each and every allegation contained in the
24   paragraphs above as if repeated here in full.
25          39.      California Labor Code sections 226.7 and Wage Order 1-2001, section 12(A), require
26   employers to authorize and permit employees to take an off-duty, uninterrupted 10-minute rest period
27   for every four hours of work or major fraction thereof. Under both California Labor Code section 226.7
28   and Wage Order 1-2001 section 12(B), if an employer fails to provide an employee a rest period in

                                                        8
                                                         CLASS ACTION COMPLAINT FOR DAMAGES,
                                                            RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 10 of 16


 1   accordance with applicable California law, the employer must pay the employee one hour of pay at the
 2   employee’s regular rate of compensation for each day in which the required rest periods were not
 3   provided.
 4          40.     Employers must authorize and permit employees to take 10 minutes in rest breaks for
 5   shifts lasting more than three and half hours and up to six hours, 20 minutes for shifts lasting more than
 6   six hours and up to 10 hours, and 30 minutes for shifts lasting more than 10 hours. See Brinker Rest.
 7   Corp. v. Superior Court, 53 Cal. 4th 1004, 1009 (2012). During the required rest periods, employers
 8   must relieve their employees of all duties and relinquish any control over how employees spend their
 9   break time, including the obligation that an employee remain on call. Augustus v. ABM Security
10   Services, Inc., 2 Cal. 5th 257, 265 (2016).
11          41.     Plaintiffs and the putative class members regularly worked for Defendants for periods of
12   more than three and one-half hours and up to six hours when they were not authorized or permitted to
13   take a 10-minute rest break, more than six hours and up to 10 hours when they were not authorized or
14   permitted to take two 10-minute rest breaks, and more than 10 hours when they were not authorized or
15   permitted to take three 10-minute rest breaks.
16          42.     Defendants have a policy or practice of failing to authorize and permit Plaintiffs and
17   putative class members to take the rest periods to which they are entitled under California law.
18          43.     Defendants have a policy and practice of failing to pay Plaintiffs and the putative class
19   members who were not provided with a rest period as required an additional one hour of pay at each
20   employee’s regular rate of compensation.
21          44.     As a result of Defendants’ unlawful practices, Named Plaintiffs and putative class
22   members have sustained economic damages, including, but not limited to, unpaid wages and lost
23   interest, in an amount to be established at trial, and are entitled to recover economic and statutory
24   damages and penalties and other appropriate relief from Defendants’ violations of the California Labor
25   Code and Wage Order 1-2001.
26          WHEREFORE, Plaintiffs pray for judgment as set forth herein below.
27   ///
28   ///

                                                         9
                                                          CLASS ACTION COMPLAINT FOR DAMAGES,
                                                             RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 11 of 16


 1                                      SECOND CLAIM FOR RELIEF
 2                                  FAILURE TO PROVIDE MEAL PERIODS
 3                                (Lab. Code §§ 226.7, 512; Wage Order 1-2001)
 4                (By All Named Plaintiffs and the Putative Class Members Against All Defendants)
 5          45.      Named Plaintiffs repeat and reallege each and every allegation contained in the
 6   paragraphs above as if repeated here in full.
 7          46.      California Labor Code sections 226.7 and 512 and Wage Order 1-2001, section 11,
 8   require employers to provide employees with an off-duty, uninterrupted 30-minute meal period for a
 9   work period of more than five (5) hours a day, and a second off-duty, uninterrupted 30-minute meal
10   period for a work period of more than ten (10) hours a day. Under both California Labor Code section
11   226.7 and Wage Order 1-2001, section 11, if an employer fails to provide an employee a meal period in
12   accordance with applicable California law, the employer must pay the employee one hour of pay at the
13   employee’s regular rate of compensation for each day in which the required meal periods were not
14   provided.
15          47.      Employers must provide employees with30 minutes in meals breaks for shifts lasting
16   more than five hours and up to 10 hours, and 60 minutes for shifts lasting more than 10 hours. See
17   Brinker Rest. Corp. v. Superior Court, 53 Cal. 4th 1004, 1037 (2012). During the required meal periods,
18   employers must relieve their employees of all duties and relinquish any control over how employees
19   spend their break time, including the obligation that an employee remain on call. Augustus v. ABM
20   Security Services, Inc., 2 Cal. 5th 257, 265 (2016).
21          48.      Plaintiffs and the putative class members regularly worked for Defendants for periods of
22   more than 10 hours when they were not provided two 30-minute meal breaks.
23          49.      Defendants have a policy or practice of failing to provide Plaintiffs and putative class
24   members with the meal periods to which they are entitled under California law.
25          50.      Defendants have a policy and practice of failing to pay Plaintiffs and the putative class
26   members who were not provided with a meal period as required an additional one hour of pay at each
27   employee’s regular rate of compensation.
28          51.      As a result of Defendants’ unlawful practices, Named Plaintiffs and putative class

                                                            10
                                                             CLASS ACTION COMPLAINT FOR DAMAGES,
                                                                RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 12 of 16


 1   members have sustained economic damages, including, but not limited to, unpaid wages and lost
 2   interest, in an amount to be established at trial, and are entitled to recover economic and statutory
 3   damages and penalties and other appropriate relief from Defendants’ violations of the California Labor
 4   Code and Wage Order 1-2001.
 5          WHEREFORE, Plaintiffs pray for judgment as set forth herein below.
 6                                       THIRD CLAIM FOR RELIEF
 7                                   PRIVATE ATTORNEYS GENERAL ACT
 8                                           (Lab. Code § 2698 et seq.)
 9            (By All Named Plaintiffs and the Other Aggrieved Employees Against All Defendants)
10          52.     Named Plaintiffs repeat and reallege each and every allegation contained in the
11   paragraphs above as if repeated here in full.
12          53.     Each of the Named Plaintiffs is an “aggrieved employee” within the meaning of

13   California Labor Code § 2699(c), and a proper representative to bring a civil action on behalf of

14   himself/herself and other current and former employees of Defendants pursuant to the procedures

15   specified in California Labor Code § 2699.3, because Plaintiffs were employed by Defendants and the

16   alleged violations of the California Labor Code were committed against Plaintiffs.

17          54.     The California Private Attorneys General Act of 2004, Labor Code § 2698 et seq.

18   (“PAGA”), provides that “[n]otwithstanding any other provision of law, any provision of this code that

19   provides for a civil penalty to be assessed and collected by the Labor and Workforce Development

20   Agency … for a violation of this code, may, as an alternative, be recovered through a civil action

21   brought by an aggrieved employee on behalf of himself or herself and other current or former employees

22   ….” Lab. Code § 2699(a).

23          55.     Named Plaintiffs allege, on behalf of themselves and other current and former employees

24   of Defendants, that Defendants have violated, among other statutes and regulations, California Labor

25   Code sections 226.7, 512, and Wage Order 1-2001.

26          56.     Pursuant to Labor Code § 2699(a), Plaintiffs seek to recover civil penalties, as otherwise

27   provided by statute, for which Defendants are liable as a result of the foregoing violations of the Labor

28   Code sections in an amount to be proven at trial, including, but not limited to, penalties under Labor

                                                        11
                                                         CLASS ACTION COMPLAINT FOR DAMAGES,
                                                            RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 13 of 16


 1   Code sections 558, 2699(f), and 2699(g) and Wage Order 1-2001. Plaintiffs are also entitled to an
 2   award of reasonable attorneys’ fees and costs pursuant to Labor Code § 2699(g)(1).
 3           57.      Named Plaintiffs are in the process of exhausting their administrative remedies as
 4   required by Labor Code section 2699.3(a). Named Plaintiffs have provided written notice to the Labor
 5   and Workforce Development Agency (“LWDA”) and Defendants as to the claims alleged herein,
 6   namely, the specific provisions of the California Labor Code, among other state statutes and regulations,
 7   that Defendants are alleged to have violated, as well as the facts and theories supporting those violations.
 8   When Plaintiffs’ administrative remedies are exhausted, Plaintiffs will amend the Complaint.
 9             58.    WHEREFORE, Plaintiffs pray for judgment as set forth herein below.
10                                          FOURTH CLAIM FOR RELIEF
11                        UNFAIR BUSINESS PRACTICE AND UNFAIR COMPETITION
12                                          (Bus. & Prof. Code § 17200 et seq.)
13                 (By All Named Plaintiffs and the Putative Class Members Against All Defendants)
14           59.      Named Plaintiffs repeat and reallege each and every allegation contained in the
15   paragraphs above as if repeated here in full.
16           60.      This claim is brought by the Named Plaintiffs on behalf of themselves, the putative Class,

17   and the general public, pursuant to Business and Professions Code § 17200 et seq.

18           61.      The California Unfair Competition Law (“UCL”), Business and Professions Code section

19   17200 et seq., defines unfair competition to include any unlawful, unfair, or fraudulent business act or

20   practice. The UCL “borrows violations” from other statutes and authorizes any person who has suffered

21   injury in fact and who has lost money or property as a result of such unfair business practices to bring an

22   action for relief under the statute.

23           62.      Plaintiffs are “persons” within the meaning of Business and Professions Code § 17204,

24   with standing to bring this suit for injunctive relief, restitution, disgorgement, and other appropriate

25   equitable relief on behalf of all similarly-situated employees and on behalf of the general public.

26           63.      Labor Code § 90.5(a) sets forth the public policy of this State to enforce minimum labor

27   standards vigorously, to ensure that employees are not required or permitted to work under substandard

28   and unlawful conditions, and to protect employers who comply with the law from those who attempt to

                                                            12
                                                             CLASS ACTION COMPLAINT FOR DAMAGES,
                                                                RESTITUTION AND INJUNCTIVE RELIEF
              Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 14 of 16


 1   gain a competitive advantage by failing to comply with minimum labor standards.
 2          64.     Through the conduct alleged herein, Defendants have acted contrary to these public
 3   policies, have violated specific provisions of the Labor Code, and have engaged in other unlawful and
 4   unfair business practices in violation of Business and Professions Code § 17200 et seq., depriving
 5   Named Plaintiffs, the putative class members, and other interested persons of rights, benefits, and
 6   privileges guaranteed to all employees in California.
 7          65.     Beginning on an exact date unknown to Named Plaintiffs, but since at least the four years
 8   preceding the filing of this Complaint and up to the present, Defendants have committed acts of unfair
 9   competition proscribed by the UCL, including the acts and practices alleged herein. Defendants have
10   engaged in unlawful and unfair business practices including, but not limited to, violations of:
11                  a.       California Labor Code sections 226.7 (rest periods);
12                  b.       California Labor Code sections 226.7, 512 (meal periods); and
13                  c.       Wage Order No. 1-2001 (rest and meal periods).
14          66.     Named Plaintiffs are informed and believe, and thereupon allege, that by engaging in the
15   unfair and unlawful business practices alleged herein, Defendants were able to lower their labor costs
16   and thereby obtain a competitive advantage over law-abiding employers with whom they compete, in
17   violation of the UCL.
18          67.     Defendants’ violations of these laws serve as unlawful predicate acts that resulted in
19   economic harm and injury in fact to Named Plaintiffs and putative class members for purposes of the
20   UCL and the remedies provided therein. As a direct and proximate result of their unfair business
21   practices, Defendants received and continue to hold ill-gotten gains belonging to Named Plaintiffs and
22   the putative class members, and Defendants have profited in that amount from their unlawful practices.
23          68.     Business and Professions Code section 17203 provides that a court may restore to any
24   person in interest any money or property which may have been acquired by means of such unfair
25   competition and order disgorgement of all profits gained by operation of the unfair business practices.
26   Named Plaintiffs and the putative class members are entitled to restitution pursuant to Business and
27   Professions Code sections 17203 and 17208 for all wages and other monies, excluding penalties
28   provided under the California Labor Code, unlawfully withheld from them since the four years

                                                         13
                                                          CLASS ACTION COMPLAINT FOR DAMAGES,
                                                             RESTITUTION AND INJUNCTIVE RELIEF
                 Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 15 of 16


 1   preceding the filing of this Complaint and up to the present.
 2           69.      Named Plaintiffs’ success in this action will enforce important rights affecting the public
 3   interest and, in that regard, they sue individually and on behalf of other similarly situated employees.
 4   Named Plaintiffs therefore seek restitution of all lost wages and work benefits, plus interest,
 5   disgorgement of all profits that Defendants have enjoyed as a result of their unfair and unlawful business
 6   practices, and any other relief to which they and putative class members are entitled under the UCL.
 7                    WHEREFORE, Named Plaintiffs pray for judgment as set forth herein below.
 8                                             PRAYER FOR RELIEF
 9           Plaintiffs pray for relief as follows:
10           1.       For an order certifying the First, Second, and Fourth Claims for Relief as a class action;
11           2.       For an order designating Named Plaintiffs as class representatives with respect to the
12   certification of the First, Second, and Fourth Claims for Relief as a class action;
13           3.       For an order designating Named Plaintiffs’ counsel of record as class counsel with respect
14   to the certification of the First, Second, and Fourth Claims for Relief as a class action;
15           4.       For an award of all unpaid wages due to Named Plaintiffs and putative class members
16   during the statutory period as defined by the Court at the time of certification;
17           5.       For an award of one hour of pay at each employee’s regular rate of compensation for each
18   workday during which they were not authorized and permitted to take the requisite rest periods in
19   accordance with California law during the statutory period as defined by the Court at the time of
20   certification;
21           6.       For an award of one hour of pay at each employee’s regular rate of compensation for each
22   workday during which they were not provided with the requisite meal periods in accordance with
23   California law during the statutory period as defined by the Court at the time of certification;
24          7.        For an award of statutory and civil penalties pursuant to California Labor Code section
25 2699 equal to the penalties provided in Labor Code §§ 558 and 2699(f) and Wage Order 1-2001 and

26 pursuant to California Business & Professions Code section 17206;

27           8.       For an order to pay restitution to Plaintiffs and putative class members as a result of
28   Defendants’ unlawful activities, pursuant to Business and Professions Code section 17203;

                                                            14
                                                             CLASS ACTION COMPLAINT FOR DAMAGES,
                                                                RESTITUTION AND INJUNCTIVE RELIEF
                Case 3:19-cv-07923-JCS Document 1 Filed 12/03/19 Page 16 of 16


 1         9.      For preliminary and permanent injunctive relief enjoining Defendants from violating the
 2 relevant provisions of the California Labor Code and the IWC Wage Orders, and from engaging in the

 3 unlawful business practices complained of herein;

 4          10.    For an award of disgorgement of profits and all other appropriate equitable relief, as

 5   authorized by California Business & Professions Code section 17203;

 6          11.    For declaratory relief;

 7          12.    For prejudgment and post-judgment interest on all sums awarded;

 8          13.    For an award of attorneys’ fees and costs incurred in the filing and prosecution of this

 9   action, as provided by Labor Code sections 218.5 and 2699, California Code of Civil Procedure section

10   1021.5 and any other appropriate statutes;

11          14.    For costs of suit; and

12          15.    For such other and further relief as the Court may deem proper and just.

13

14   Dated: December 3, 2019

15
                                                          By: __/s/-Cornelia Dai___________________
16                                                               Cornelia Dai
                                                          Attorneys for Plaintiffs
17

18                                          DEMAND FOR JURY TRIAL

19          Named Plaintiffs Jason Craig and Michael Ross, individually and on behalf of all similarly

20   situated current and former employees of Defendants, hereby request a jury trial on all claims so triable.

21

22   Dated: December 3, 2019                              Respectfully submitted,

23

24

25                                                        By: __/s/-Cornelia Dai___________________
                                                                 Cornelia Dai
26                                                        Attorneys for Plaintiffs

27

28

                                                         15
                                                          CLASS ACTION COMPLAINT FOR DAMAGES,
                                                             RESTITUTION AND INJUNCTIVE RELIEF
